Case 1:18-cv-04072-PKC-PK Document 29 Filed 10/24/19 Page 1 of 1 PageID #: 106

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd St. Suite 4510                                                             Telephone: (212) 317-1200
New York, New York 10165                                                                 Facsimile: (212) 317-1620




                                                                                        October 24, 2019

VIA ECF
Hon. Peggy Kuo
United States Magistrate Judge
United States Courthouse
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:      Rodriguez v. New York Fast Carting Corp., et al.
                          18-cv-4072 (PKC) (PK)

Dear Judge Kuo:

        I write to respectfully request that the October 28, 2019 discovery deadline be extended to

December 2, 2019. The reason for the request is that due to counsel’s scheduling conflicts the

parties have not been able to take depositions of the parties.

        Defendants join the request. This is the fourth request for an extension of the deadline for

completion of discovery. The previous requests were granted.

        The parties also request that if the extension is granted, the Court grant corresponding

extensions of the following dates:

Pre-Motion Conference Request Deadline: From November 27, 2019 to January 15, 2020

Pretrial Order Deadline (if no Motion):              From December 30, 2019 to February 10, 2020

        A proposed revised discovery plan is submitted herewith.

        I thank the Court for its attention to this matter.


                                                    Respectfully Submitted,

                                                    /s/Joshua S. Androphy
                                                    Joshua S. Androphy


                          Certified as a minority-owned business in the State of New York
